Matter of Doughty v Bronx County Criminal Supreme Ct. (2015 NY Slip Op 00706)





Matter of Doughty v Bronx County Criminal Supreme Ct.


2015 NY Slip Op 00706


Decided on January 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2015

Gonzalez, P.J., Friedman, Andrias, Gische, Kapnick, JJ.


14095 3757/13 -5430

[*1] In re Sean Doughty, Petitioner,
vBronx County Criminal Supreme Court, et al., Respondents.


Sean Doughty, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Anthony J. Tomari of counsel), for Bronx County Criminal Supreme Court, respondent.
Robert T. Johnson, District Attorney, Bronx (Melanie A. Sarver of counsel), for Robert T. Johnson, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2015
CLERK